Case: 13-12196    Date Filed: 04/29/2014   Page: 1 of 2


                                                           [DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 13-12196
                          Non-Argument Calendar
                        ________________________

                   D.C. Docket No. 1:12-cr-00166-CG-C-1

UNITED STATES OF AMERICA,

                                                       Plaintiff-Appellee,

                                            versus

FLORENCE CHIGOZIE NNA,
RODNEY EUGENE HILL,


                                                       Defendants-Appellants.

                        ________________________

                 Appeals from the United States District Court
                    for the Southern District of Alabama
                        ________________________
                               (April 29, 2014)



Before HULL, MARCUS and ANDERSON, Circuit Judges.

PER CURIAM:

     Paul D. Brown, appointed counsel for Rodney Eugene Hill in this direct
              Case: 13-12196     Date Filed: 04/29/2014   Page: 2 of 2


criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.

1396, 18 L.Ed.2d 493 (1967). J. Clark Stankowski, appointed counsel for Florence

Chigozie Nna in this direct criminal appeal, has moved to withdraw from further

representation of the appellant and filed a brief pursuant to Anders, 386 U.S. 738,

87 S.Ct. 1396. Our independent review of the entire record reveals that counsel’s

assessment of the relative merit of the appeal is correct. Because independent

examination of the entire record reveals no arguable issues of merit, counsels’

motions to withdraw are GRANTED, and Hills’s and Nna’s convictions and

sentences are AFFIRMED.




                                          2